NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

            ARTHUR L. HAIRSTON, SR.,
                   Petitioner

                            v.

     DEPARTMENT OF VETERANS AFFAIRS,
                  Respondent
            ______________________

                       2018-2053
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. PH-0714-18-0186-I-1.
                ______________________

                 Decided: March 8, 2019
                 ______________________

   ARTHUR L. HAIRSTON, SR., Martinsburg, WV, pro se.

    MARGARET JANTZEN, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for respondent. Also represented by JOSEPH H.
HUNT, DEBORAH ANN BYNUM, ROBERT EDWARD
KIRSCHMAN, JR.
                  ______________________

      Before PROST, Chief Judge, LINN and MOORE,
                    Circuit Judges.
2                                           HAIRSTON v. DVA




PER CURIAM.
   Arthur L. Hairston, Sr. appeals the final decision of the
Merit Systems Protection Board (the “Board”), Hairston v.
Dep’t of Veterans Affairs, No. PH-0714-18-0186-I-1, 2018
WL 3212564 (MSPB June 26, 2018), sustaining his re-
moval from employment with the United States Depart-
ment of Veterans Affairs (“VA”) based on a charge of
conduct unbecoming of a federal employee. We affirm.
                             I
    Mr. Hairston was hired as a housekeeping aid at the
Martinsburg VA Medical Center in West Virginia in De-
cember 2015. In July 2017, Mr. Hairston received written
counseling from his supervisor for refusing to do work as
instructed and for willful idleness. In October 2017, Mr.
Hairston filed a grievance through his union requesting
that he be returned to his prior work area and that the
counseling be removed from his record. The grievance was
denied in November 2017. Mr. Hairston then contacted an
Equal Employment Office (“EEO”) counselor and filed an
informal EEO complaint, attributing the counseling he re-
ceived in July 2017 to racial discrimination and reprisal.
    On December 14, 2017, a VA nurse, Jenica Pearson, re-
ported that Mr. Hairston was harassing another nurse,
Wendy Ganoe. Specifically, Ms. Pearson reported that Mr.
Hairston had kissed Ms. Ganoe the day before. Mr. Hair-
ston’s supervisor instructed him to not return to the unit
where Ms. Ganoe worked. Nonetheless, Ms. Ganoe and
other employees reported seeing Mr. Hairston in the unit
later that day. Ms. Pearson called the VA Police, and the
VA conducted an investigation into Mr. Hairston’s conduct.
     On January 26, 2018, the VA issued a notice proposing
to remove Mr. Hairston from employment based on two
charges: (1) conduct unbecoming of a federal employee; and
(2) failure to follow instructions. Mr. Hairston submitted a
written response to the proposed removal. On February 7,
HAIRSTON v. DVA                                              3



2018, the VA sustained both charges, and Mr. Hairston
was removed from his employment on February 9, 2018.
     Mr. Hairston appealed his removal to the Board. The
administrative judge conducted a hearing where Mr. Hair-
ston and other employees testified. Mr. Hairston raised
several affirmative defenses before the administrative
judge including racial discrimination and retaliation for fil-
ing an EEO complaint based on his prior counseling, for
filing a district court case alleging various types of discrim-
ination by the VA, and for whistleblowing. The adminis-
trative judge found that Mr. Hairston failed to prove these
affirmative defenses by a preponderance of the evidence. 1
S.A. 12–21. 2
    The administrative judge found that substantial evi-
dence supported the conduct unbecoming charge but not
the failure to follow instructions charge. S.A. 5–12. The
administrative judge therefore affirmed the VA’s removal




    1   Mr. Hairston is no longer pursuing any of his dis-
crimination claims in this appeal. See Statement Concern-
ing Discrimination, Hairston v. Dep’t of Veterans Affairs,
No. 18-2053 (Fed. Cir. July 11, 2018), ECF No. 16 (indicat-
ing that “[n]o claim of discrimination by reason of race, sex,
age, national origin, or handicapped condition has been or
will be made in this case”); see also Response to Show
Cause Order, Hairston v. Dep’t of Veterans Affairs, No. 18-
2053 (Fed. Cir. Sept. 17, 2018), ECF No. 24 (indicating de-
cision to withdraw discrimination claims); Order on Re-
sponse to Show Cause Order, Hairston v. Dep’t of Veterans
Affairs, No. 18-2053 (Fed. Cir. Oct. 17, 2018), ECF No. 29
(noting withdrawal of discrimination claims).
     2  Citations to the record are to the Supplemental Ap-
pendix (“S.A.”), filed by the Department of Veterans Af-
fairs.
4                                            HAIRSTON v. DVA




of Mr. Hairston on the conduct unbecoming charge. S.A.
21.
    Mr. Hairston did not petition for review by the full
Board, so the administrative judge’s initial decision be-
came final on July 31, 2018. Mr. Hairston appealed to this
court.   We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(9).
                              II
     The scope of our review in an appeal from the Board is
limited by statute. We must affirm the Board’s decision
unless we find it to be “(1) arbitrary, capricious, an abuse
of discretion, or otherwise not in accordance with law;
(2) obtained without procedures required by law, rule, or
regulation having been followed; or (3) unsupported by sub-
stantial evidence.” 5 U.S.C. § 7703(c); see Kahn v. Dep’t of
Justice, 618 F.3d 1306, 1312 (Fed. Cir. 2010).
    Under the substantial evidence standard, this court re-
verses the Board’s decision only “if it is not supported by
‘such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.’” Haebe v. Dep’t of
Justice, 288 F.3d 1288, 1298 (Fed. Cir. 2002) (quoting
Brewer v. U.S. Postal Serv., 647 F.2d 1093, 1096 (Ct. Cl.
1981)).
     Mr. Hairston makes several arguments in support of
his request that we reverse the Board. First, he argues
that Ms. Ganoe’s and Ms. Pearson’s testimony was incon-
sistent with their prior statements and that they were “im-
peached and rebutted” by other witnesses.            This is
essentially a challenge to the administrative judge’s credi-
bility determinations. We note that evaluating witness
credibility is within the discretion of the Board and that, in
general, such evaluations are “virtually unreviewable” on
appeal. King v. Dep’t of Health & Human Servs., 133 F.3d
1450, 1453 (Fed. Cir. 1998); Hambsch v. Dep’t of Treasury,
796 F.2d 430, 436 (Fed. Cir. 1986). In the initial decision,
HAIRSTON v. DVA                                             5



the administrative judge carefully examined the testimony
of each witness and credited Ms. Ganoe’s testimony. S.A.
5–9.
    To the extent Mr. Hairston argues that Ms. Ganoe’s
one-day delay in reporting the incident shows that the kiss
was not unwelcome, the administrative judge considered
and rejected this argument. The administrative judge con-
sidered Ms. Ganoe’s explanation that she was confused, up-
set, and humiliated; found her reasons to be “logical and
convincing;” and concluded that “her delay in reporting the
matter does not indicate that she welcomed the kiss or that
it was not improper.” S.A. 8–9. Mr. Hairston has not pro-
vided sufficient reason to overturn the administrative
judge’s credibility determinations. 3 King, 133 F.3d at 1453.
    Moreover, the administrative judge did not sustain the
conduct unbecoming charge by relying solely on Ms.
Ganoe’s and Ms. Pearson’s testimony. The administrative
judge also relied on Mr. Hairston’s admission that he
kissed Ms. Ganoe in the workplace. S.A. 6 (“[T]he appel-
lant admitted putting his hand on Ganoe’s shoulder and
kissing her.”).




    3    On November 27, 2018, Mr. Hairston filed a motion
in this court for leave to file an affidavit to establish that
Ms. Ganoe has since been terminated from her employ-
ment. ECF No. 37. On December 4, 2018, Mr. Hairston
filed a corrected motion for discovery requesting Ms.
Ganoe’s termination records. ECF No. 40. Mr. Hairston
asserts that this evidence would support his challenge to
Ms. Ganoe’s credibility. See ECF Nos. 37, 40. Because this
is a court of appeals, we will not evaluate this evidence in
the first instance, and a remand for the Board to consider
it is not warranted. We therefore deny both of Mr. Hair-
ston’s motions.
6                                            HAIRSTON v. DVA




    This court does not substitute its impression of the
facts for that of the administrative judge. We review only
to determine whether, based on the evidence in the record,
a reasonable fact finder could have found that Mr. Hairston
had engaged in conduct unbecoming of a federal employee.
See Haebe, 288 F.3d at 1298. We hold that there is sub-
stantial evidence in the record that the administrative
judge could have reasonably sustained the VA’s termina-
tion of Mr. Hairston’s employment based on the conduct
unbecoming charge.
    Mr. Hairston also argues that the administrative judge
erred and violated equal protection and due process by fail-
ing to conduct a mitigation analysis under Douglas v. Vet-
erans Administration, 5 M.S.P.B. 313, 331–32 (1981).
However, 38 U.S.C. § 714, enacted as part of the Depart-
ment of Veterans Affairs Accountability and Whistleblower
Protection Act of 2017, provides that in reviewing a re-
moval, “if the decision of the Secretary is supported by sub-
stantial evidence, the administrative judge shall not
mitigate the penalty prescribed by the Secretary.” 38
U.S.C. § 714(d)(2)(B) (emphasis added). Here, the admin-
istrative judge found that Mr. Hairston’s removal on the
conduct unbecoming charge was supported by substantial
evidence. The administrative judge was therefore not re-
quired or permitted to mitigate the penalty. Id.
    Mr. Hairston raises a due process challenge relating to
how his hearing was conducted, recorded, and transcribed.
Mr. Hairston appears to argue that the device recording his
oral hearing was turned off before or during his case-in-
chief. The administrative judge considered this argument
in Mr. Hairston’s post-hearing motions and noted that no
testimony occurred off the record and that any rulings
made off the record were subsequently memorialized on the
record. S.A. 31. To the extent Mr. Hairston argues that he
did not have access to a recording or transcript of his hear-
ing, the administrative judge noted that the recording was
available to him for free through the e-appeal system and
HAIRSTON v. DVA                                             7



that a transcript was available for a fee. S.A. 30. We see
no due process violation in the way Mr. Hairston’s oral
hearing was conducted, recorded, or transcribed.
    Finally, Mr. Hairston seems to ask that we reverse the
administrative judge’s evidentiary rulings or that he be
permitted to lay a foundation for certain exhibits support-
ing his affirmative defenses on appeal. As an initial mat-
ter, Mr. Hairston withdrew his discrimination claims in
this appeal. Moreover, the Board and its administrative
judges have wide discretion regarding the admission of ev-
idence and the conduct of proceedings.             5 C.F.R.
§ 201.41(b); Langer v. Dep’t of Treasury, 265 F.3d 1259,
1265 (Fed. Cir. 2001) (“[T]he admissibility of evidence is
within the sound discretion of the Board.”). Mr. Hairston
has not made a persuasive argument that the administra-
tive judge’s evidentiary rulings were an abuse of discretion,
much less an abuse that caused prejudice to the outcome of
the proceeding.
   We have considered Mr. Hairston’s other arguments on
appeal, including those in his memorandum in lieu of oral
argument, and find them to be unpersuasive.
    The Board’s decision to affirm the VA’s removal of Mr.
Hairston based on conduct unbecoming a federal employee
is supported by substantial evidence and is not arbitrary,
capricious, an abuse of discretion, or contrary to law or reg-
ulation. We therefore affirm the Board’s decision.
                        AFFIRMED
                           COSTS
    The parties shall bear their own costs.